Exhibit 10.22

AMENDMENT AND SUPPLEMENT TO KEY EMPLOYEE

SEVERANCE AGREEMENT AND GENERAL RELEASE

 

This Amendment and Supplement to Key Employee Severance Agreement and General
Release (the “Supplement”) is made and entered into as of February 2, 2004 (the
“Effective Date”), by and between DUKE ENERGY CORPORATION (“Duke”), a North
Carolina corporation with its principal executive offices in Charlotte, North
Carolina, and Richard B. Priory (the “Executive”)

 

WITNESSETH:

 

WHEREAS, Duke and the Executive (the “Parties”) have previously entered into a
Key Employee Severance Agreement and Release, dated August 19, 1999 and attached
hereto as Exhibit A (the “1999 Agreement”), the terms and conditions of which
are reaffirmed in their entirety except as modified by this Supplement;

 

WHEREAS, effective November 1, 2003, the Executive resigned from all positions,
offices, and titles he held with Duke and its affiliates;

 

WHEREAS, the Executive has agreed that, during the period beginning November 1,
2003 and ending on February 29, 2004 (the “Retirement Date”), he will provide
such reasonable assistance to Duke’s newly appointed Chief Executive Officer
(the “CEO”) as the new CEO may reasonably request;

 

WHEREAS, the Parties have agreed that the Executive’s retirement is involuntary
and is to be treated as a “termination by Duke other than for Cause” under the
1999 Agreement;

 

WHEREAS, the Parties have agreed that the Executive’s employment with Duke and
its affiliates will terminate effective as of the Retirement Date;

 

WHEREAS, in order to clearly establish the terms and conditions of the
Executive’s separation from employment with Duke, it is the Parties’ intention
to clarify their respective rights under the 1999 Agreement and to address
matters not addressed by the 1999 Agreement, both by way of the terms of this
Supplement;

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained in the 1999 Agreement and in this Supplement, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1. TERMINATION IS BY DUKE OTHER THAN FOR CAUSE.

 

(a) The Executive’s February 29, 2004 retirement shall be treated as a
“termination by Duke other than for Cause” to which Section 2(c) of the 1999
Agreement applies. For all other purposes, the Executive’s retirement will be
treated as a termination without “cause,” or as a “retirement”, at the
Executive’s written election, to be made in each instance as soon as reasonably
practicable after Executive is given notice that such an election may be made.



--------------------------------------------------------------------------------

(b) Subject to the requirements of Paragraphs 7 and 8 of this Supplement, Duke
hereby confirms that the Executive will be entitled to the payments and benefits
provided under clauses (i) through (vii) of Section 2(c) of the 1999 Agreement
(except as expressly modified by this Supplement), with the “Severance Period”
being deemed for this purpose to run from the Retirement Date through February
28, 2006. The Chairman’s Award Agreement dated August 19, 1999, will be deemed
null and void as of the Retirement Date. For clarification purposes Exhibit B,
Schedule of Stock Options and Phantom Stock Awards, is attached for reference.
Long term incentive awards will be treated, and retiree medical benefits will be
provided, in accordance with Sections 2(c)(vi) and 2(c)(vii) respectively of the
1999 Agreement, as modified/clarified by this Supplement. Duke confirms that the
Executive will receive retiree medical benefits coverage on the same basis as
other executives within five years of retirement eligibility on December 31,
1998. The Executive acknowledges that the applicable retiree medical benefits
program may be amended or terminated at any time, provided that he is no less
favorably treated than other beneficiaries of such program.

 

2. CONFIRMATION OF ADDITIONAL TERMS AND CONDITIONS. In amendment to and
clarification of the 1999 Agreement, the Parties hereby confirm, acknowledge and
agree to abide by the following additional terms and conditions:

 

(a) Continued Payment of Salary. During the period November 1, 2003 through the
Retirement Date, the Executive’s salary will continue to be paid at the rate of
$1,200,000 per annum, in accordance with past practice, notwithstanding that (i)
the Executive resigned, as of November 1, 2003, from all positions, offices and
titles which he then held with Duke, and (ii) the Executive’s duties and
responsibilities during such period consist solely of performing such reasonable
services as the new CEO may reasonably request.

 

(b) Annual Bonus for 2003. In full satisfaction of the Executive’s entitlements
under Section 2(c)(ii)(A) of the 1999 Agreement, the Executive’s annual bonus
for 2003 (currently expected to be $1,080,000) shall be determined as if he had
continued to serve as Duke’s CEO through December 31, 2003, and will be paid at
the same time and in the same manner as for other participants in the 2003
annual bonus program.

 

(c) Pro-Rata Target Bonus for 2004. In full satisfaction of the Executive’s
entitlements under Section 2(c)(ii)(B) of the 1999 Agreement, the Executive
shall be paid One Hundred Seventy-Seven Thousand Forty-Nine and No/100 Dollars
($177,049) as provided in Paragraph 8 below.

 

(d) Lump-Sum Payment. In full satisfaction of the Executive’s entitlements under
Section 2(c)(iii) and Section 2(c)(iv) of the 1999 Agreement, the Executive
shall receive two payments as follows:

 

(i) Initial Lump-Sum Payment. Provided that the Executive executes and does not
revoke this Supplement as allowed under Paragraph 7(b), Duke will pay, eight
days following the date the Executive executes this Supplement, an initial
lump-sum

 

2



--------------------------------------------------------------------------------

payment in the amount of Two Million Five Hundred Thousand and No/100 Dollars
($2,500,0000), by wire transfer of same-day funds to an account designated by
the Executive.

 

(ii) Final Lump-Sum Payment. Duke will pay the Executive a final lunp-sum
payment equal to the sum of (a) One Million Four Hundred Eight Thousand Two
Hundred Forty-Seven and No/100 Dollars ($1,408,247), plus (b) the excess (if
any) of (x) One Million Eighty Thousand and No/100 Dollars ($1,080,000) over (y)
the amount previously paid to the Executive under the 2003 annual bonus plan
pursuant to Paragraph 2(b) above, such lump-sum to be made as provided in
Paragraph 8 below.

 

(e) Retirement/Savings Plan Continuation. In full satisfaction of the
Executive’s entitlements under Section 2(c)(v) of the 1999 Agreement, the
Executive shall be paid a lump-sum amount of Seven Hundred Fifty-One Thousand
Fifty-Nine and No/100 Dollars ($751,059). This payment shall be made by check
delivered to the Executive at his (personal information deleted) home, not later
than then days after payments are due pursuant to Paragraph 8 below.

 

(f) Payment For Accrued But Unpaid Vacation Days. The Executive shall be paid a
lump-sum amount of Two Hundred Seventy-Six Thousand Nine Hundred Twenty-Four and
No/100 Dollars ($276,924). This amount shall be paid as provided in Paragraph 8
below, and is intended to compensate the Executive for twelve weeks of accrued
but unpaid vacation at the Retirement Date.

 

(g) Nature of Severance Payments and Tax Withholdings. The payments to be made
pursuant to Paragraphs 2(a), (b) and (c) will be considered “compensation” for
purposes of determining benefits provided under any pension, saving, or other
benefit plan (qualified or nonqualified) maintained by Duke. The Executive
agrees and acknowledges that payments to be made to him by Duke as described in
the foregoing Paragraphs 2(d), (e) and 2(f) will not be considered
“compensation” for purposes of determining any benefits provided under any
pension, saving, or other benefit plan (qualified or nonqualified) maintained by
Duke. The Executive further agrees that Duke may withhold from the payments
outlined in the foregoing Paragraphs 2(a) through 2(f) such federal, state,
local and foreign taxes as is required pursuant to any applicable law or
regulation.

 

(h) Confirmation of Tax Qualified Retirement Plans. The Executive is a
fully-vested participant in two tax-qualified retirement benefit plans—generally
referred to as the Retirement Savings Plan and the Retirement Cash Balance Plan.
The Executive’s vested balances in such Plans were Nine Hundred Sixty-Three
Thousand Nine Hundred Sixty-Two and 48/100 Dollars ($963,962.48) and Seven
Hundred Ninety-Six Thousand Five Hundred Eighty-Five and 05/100 Dollars
($796,585.05), respectively, as of September 30, 2003. The Executive
acknowledges that the foregoing balances fluctuate based on investment fund
performance, and applicable plan terms. Any payments to be paid under the terms
of this Supplement (other than this Paragraph 2(h)) or the 1999 Agreement shall
be in addition to any claim to payments which

 

3



--------------------------------------------------------------------------------

the Executive might have by virtue of being vested in these two Plans. Any
distributions to which the Executive is entitled under either of these two Plans
shall be made in accordance with the terms and conditions of the respective
Plans and of the Executive’s elections thereunder.

 

(i) Confirmation of Non-Qualified Deferred Compensation Plans. The Executive is
a fully-vested participant in two non—qualified retirement benefit
plans-generally referred to as the Executive Savings Plan and the Executive Cash
Balance Plan. The Executive’s vested balances under those Plans were Nine
Million Seven Hundred Seventy-Eight Thousand Nine Hundred Thirty-Eight and
49/100 Dollars ($9,778,938.49), and Three Million Eight Hundred Ninety-One
Thousand Seven Hundred Sixty-Five and 12/100 Dollars ($3,891,765.12),
respectively, as of September 30, 2003. The Executive acknowledges that the
foregoing balances fluctuate based on investment fund performance, and
applicable plan terms. Any payments to be paid under the terms of this
Supplement (other than this Paragraph 2(i) or the 1999 Agreement shall be in
addition to any claim to payments which the Executive might have by virtue of
being vested in either of these two Plans. Any distributions to which the
Executive is entitled under either of these two Plans shall be made in
accordance with the terms and conditions of the respective Plans and of the
Executive’s elections thereunder, which elections currently call for lump-sum
payout on or about April 1, 2004.

 

(j) Confirmation of Split Dollar Life Insurance Arrangement. The Executive is
currently insured under a split dollar life insurance arrangement the principal
terms of which are described in the Duke Energy Corporation Estate Conservation
Plan (as amended and restated December 15, 2003) and attached hereto as Exhibit
D. The Parties intend to administer this employment benefit as though the
Executive had retired on the Retirement Date. The Executive agrees that he will
cooperate with Duke in its future efforts to maintain the employment benefit
intent and tax compliance of this arrangement. The Parties acknowledge that,
under the terms of the split dollar arrangement, any change to the arrangement
is subject to the Executive’s written consent. The extent of the Executive’s
future cooperation will be no greater than the cooperation required of other
current or former employees covered under similar arrangements.

 

(k) Confirmation of Supplement Life Insurance Arrangement. The Executive is
currently insured under MetLife Policy No. 8615527 pursuant to a supplemental
life insurance arrangement. The Parties intend to continue to administer this
employment benefit in accordance with past practices and the Executive’s benefit
election made at the Executive’s retirement, with the Executive paying a premium
of twenty cents per month per thousand dollars of coverage and Duke paying the
remainder. Provided, however, as provided by the MetLife Policy, the Parties
acknowledge that the Executive will continue to have available to him other
benefit elections and may change his benefit election, in which case this
employment benefit will be administered in accordance with his new election.

 

(l) Director’s Charitable Giving Program. The Executive shall be entitled to
continued participation in the Director’s Charitable Giving Program, which
continued

 

4



--------------------------------------------------------------------------------

participation will be on no less favorable a basis than that applying to any
other participant in such program. The Executive shall designate a beneficiary
under such program no later than July 1, 2004.

 

(m) Payment of Outstanding Business Expenses. Duke hereby agrees to reimburse
the Executive for outstanding business expenses incurred prior to the Retirement
Date in accordance with Duke’s ordinary and customary business practices for
reimbursing employee expenses. Provided the Executive executes and does not
revoke this Supplement as allowed under Paragraph 7(b), Duke further agrees to
pay, directly to the Executive’s counsel, all fees and other charges of such
counsel incurred in connection with entering into, and documenting, these
retirement arrangements, up to a maximum of Sixty Five Thousand Dollars
($65,000), such payment to made by check, or wire transfer, delivered to such
counsel on or before the 14th day following receipt by Duke of appropriate
supporting documentation.

 

(n) Directors and Officers Liability Insurance Coverage. The Executive shall be
entitled to director’s and officers’ insurance coverage, from November 1, 2003
through the sixth anniversary of the Retirement Date, on terms and conditions
(including scope, amount of coverage, dollar limitations, etc.) no less
favorable to the Executive than the coverage (if any) then provided to any other
present or former officer of director of Duke.

 

(o) Indemnification. In accordance with the provisions of Duke’s By-Laws as of
the Effective Date, Duke hereby agrees to promptly indemnify the Executive
(including prompt advancement of expenses) against any and all liabilities,
losses, costs and expenses arising out of or relating to claims or assessments
made against the Executive in connection with the Executive’s services for, or
positions at, Duke or any of its affiliates. Such indemnification (and
advancement) shall be provided to the fullest extent permitted under Duke’s
By-Laws as of the Effective Date.

 

(p) Perquisites. Duke agrees to continue to make available to the Executive,
through the Retirement Date, all benefits and perquisites made available to him
as of October 31, 2003, but excluding the Executive’s continued use of his
former office after October 31, 2003. It is understood that the Executive may
use company aircraft only in connection with company business and only when
otherwise available.

 

(q) Provision of Office Space and Secretarial Support. Duke hereby agrees to
provide the Executive continued access to, and use of, office space and
secretarial support at its Charlotte, North Carolina corporate headquarters
under the same terms and conditions as Duke provides such office space and
secretarial support to similarly situated, previously retired “inside” Directors
of Duke. This obligation to provide continued office space and secretarial
support shall end upon the earlier of the following to occur (j) Duke’s
cessation of this type of support to other similarly situated retired
executives; or (ii) the Executive’s acceptance of full-time employment with any
third party

 

5



--------------------------------------------------------------------------------

(r) Noncompetition and Nonsolicitation. The Parties hereby reaffirm the
provisions of Section 3 of the 1999 Agreement; provided that: (i) the
restrictions in Section 3(a)(A) of the 1999 Agreement shall apply only to
entities that compete materially with Duke (including its affiliates); (ii) the
restrictions in Section 3(a)(B) of the 1999 Agreement shall remain in effect
except with respect to the alteration of a business relationship, in which case
the restriction shall apply only to alterations that are adverse to Duke
(including its affiliates); and (iii) no forfeiture, or repayment obligation,
will be imposed pursuant to Section 3(e) of the 1999 Agreement unless the
Executive’s violation of Section 3(a) of the 1999 Agreement (as modified by this
Paragraph 2(r)) is willful and material and causes significant harm to Duke (it
being understood that all other applicable remedies, including damages and
injunctive relief, shall in all events remain available to Duke). Duke hereby
confirms that the only contractual and similar restrictions on the Executive’s
conduct after the Retirement Date shall be as described in this Paragraph 2(r),
the referenced provisions of the 1999 Agreement, and in Paragraphs 3, 4 and 5
below.

 

3. MUTUAL NONDISPARAGEMENT. Each of the Parties agrees not to make any
disparaging statement about the other that should reasonably be expected to
become public; provided that nothing in this Paragraph 3 shall prevent either
Party from making truthful statements to the extent required by law, subpoena,
or similar process, and provided, further, that it is understood that Duke may
not necessarily be able to control statements made, without authorization, by
individuals other than directors, and senior executives, of Duke and its
affiliates.

 

4. COOPERATION.

 

(a) Any other provisions of this Supplement of the 1999 Agreement
notwithstanding, the Executive remains free to report or otherwise communicate
any nuclear safety concern, any workplace safety concern, or any public safety
concern to the Nuclear Regulatory Commission, the United States Department of
Labor or any other appropriate federal or state agency and the Executive remains
free to participate in any federal or state administrative, judicial or
legislative proceeding or investigation.

 

(b) Nothing in this Supplement or the 1999 Agreement, including the
confidentiality provisions of the 1999 Agreement, shall be construed as
preventing the Parties from providing complete and truthful information to any
federal or state agency or regulatory body.

 

(c) The Parties reaffirm the provisions of Section 5(b) of the 1999 Agreement
(relating to cooperation by the Executive); provided that Duke agrees to
promptly pay any and all out-of-pocket costs that the Executive reasonably
incurs in connection with such cooperation (including, without limitation,
reasonable fees and other charges of counsel). Following his leaving Duke’s
employ, Duke will also pay a fee for Executive’s time at a rate of $500.00 per
hour, it being agreed by the Parties that the rate specified is a reasonable

 

6



--------------------------------------------------------------------------------

approximation of the economic loss to Executive of being required to divert
himself from other business activities in order to provide such assistance. All
payments under this Paragraph 4(c) will be made promptly upon the Executive’s
submission of reasonably detailed supporting documentation.

 

5.    RETURN OF DUKE PROPERTY. Section 5(a) of the 1999 Agreement requires that
the Executive shall promptly return all property of Duke or any Duke affiliate
in his possession. Notwithstanding this general requirement, the Executive shall
not be required to return (a) his personal rolodex, personal correspondence
files, and personal documents related to compensation, benefits or other
entitlements; (b) the Duke computers and other home office equipment that he has
at any of his residences, (provided that Duke may delete from each such computer
information designated as confidential or proprietary by Duke); or (c) any
security system installed at any such residence.

 

6.    NO DUTY TO MITIGATE. The Executive shall have no duty to seek future
employment, and no remuneration or benefits earned by him from any subsequent
employment or otherwise shall be an offset against amounts or benefits due to
him pursuant to the 1999 Agreement, this Supplement, or otherwise.

 

7.    RELEASE OF CLAIMS AND COVENANT NOT TO SUE. In consideration of the
agreement by Duke to provide the Executive with the rights, payments and
benefits under the 1999 Agreement and this Supplement, the Executive hereby
agrees (in full satisfaction of, and in substitution for, any and all
obligations under Section 16 of the 1999 Agreement) as follows:

 

(a) Release and Covenant.    The Executive, of his own free will and on behalf
of himself and his dependents, relatives, heirs, executors, administrators,
successors and assigns (collectively, and including the Executive, the
“Executive Releasors”), voluntarily releases and forever discharges Duke, its
subsidiaries, affiliates, their directors, officers, employees, principal
stockholders, successors and assigns (both individually and in their official
capacities with Duke) (collectively, and including Duke, the “Duke Releasees”)
from, and covenants not to sue or proceed against any of the Duke Releasees on
the basis of, any and all past or present causes of action, suits, agreements or
other claims (other than rights arising under, or preserved by, the 1999
Agreement or this Supplement) that arise out of, or relate to, his employment
with Duke or any of its affiliates, or the cessation of such employment, and
including, but not limited to, any alleged violation of the Civil Rights Acts of
1964 and 1991, the Equal Pay Act of 1963, the Age Discrimination in Employment
Act of 1967, the Rehabilitation Act of 1973, the Older Workers Benefit
Protection Act of 1990, the Americans with Disabilities Act of 1990, the Family
and Medical Leave Act of 1993 and any other federal, state or local law,
regulation or ordinance, or public policy, contract or tort law having any
bearing whatsoever on the terms and conditions of employment or termination of
employment and that are based on any matter or thing occurring at any time up to
the date hereof, (collectively, “Released Claims”) that the Executive ever had,
now has, or may in the future have.

 

7



--------------------------------------------------------------------------------

(b)    Due Care; Revocation.    The Executive acknowledges that he has received
a copy of this Supplement prior to its execution and has been advised hereby of
his opportunity to review and consider this Supplement for 21 days prior to its
execution. The Executive further acknowledges that he has consulted with an
attorney prior to executing this Supplement. The Executive enters into this
Supplement having freely and knowingly elected, after due consideration, to
execute this Supplement and to fulfill the promises set forth herein. This
Supplement shall be revocable by the Executive during the 7-day period following
its execution, and shall not become effective or enforceable until the
expiration of such 7-day period. The Executive may revoke this Supplement by
delivering a written notice of revocation to Ms. Sarah Heidelberg at Duke Energy
Corporation, 422 South Church Street, Charlotte, North Carolina 28202. In the
event of such a revocation, the Executive shall not be entitled to the
consideration provided for in the 1999 Agreement or in this Supplement.

 

(c)    Nonassignment of Claims.    The Executive represents and warrants that he
has not assigned or otherwise transferred any interest in any claim which he may
have, or may have had, against Duke that would have been released under
Paragraph 7(a) of the Supplement had such assignment or transfer not occurred.
The Executive agrees to indemnify Duke against, and hold Duke harmless from, any
liability, claims, demands, damages, costs, expenses and attorneys’ fees
incurred as a result of any person asserting any rights or claims under any such
assignment or transfer. It is the intention of each of the Parties that this
indemnity does not require payment as a condition precedent to recovery by Duke
from the Executive under this indemnity.

 

(d)    Reliance by the Executive.    The Executive acknowledges that it is his
decision to enter into the Supplement, and that he has not relied on any
representations, promises or agreements of any kind, including oral statements
by representatives of Duke, except as set forth in the 1999 Agreement or this
Supplement.

 

(e)    Future Claims.    This Supplement does not waive rights and claims that
may arise after the date the Executive signs this Supplement.

 

(f)    Release by Duke.    For and in consideration of the promises made by the
Executive in this Supplement, Duke (for itself and for each of the other Duke
Releasees) hereby knowingly and voluntarily releases and forever discharges the
Executive and each of the other Executive Releasors from any and all claims
arising from or related to Executive’s employment at Duke (other than claims
based on willful gross misconduct, or willful gross neglect by the Executive,
and provided further that such Release shall not extend to claims based on
circumstances which the Executive failed to disclose in breach of a fiduciary
duty to Duke) that any Duke Releasee now has, ever had, or may have against any
Executive Releasor.

 

8.    FINAL RELEASE AND PAYMENT.    On (or as promptly as reasonably practicable
following) the Retirement Date, each of the Parties shall execute, and deliver
to the other Party, a Final Release in the form attached to this Supplement as
Exhibit C. The amounts

 

8



--------------------------------------------------------------------------------

due under Paragraphs 2(c), 2(d)(ii), 2(e) and 2(f) above (net of withholdings as
explained in Paragraph 2(g)) will, except as otherwise agreed in writing by the
Parties, be paid by wire transfer of same-day funds to an account designated by
the Executive, such payment to be made no later than the 14th day after the
Executive delivers such executed Final Release to Duke, so long as the Executive
does not revoke the Final Release as provided in Section 1(b) thereof.

 

9.    MISCELLANEOUS.    Sections 6 through 10, and 12 through 15, of the 1999
Agreement shall be deemed incorporated into this Supplement as if set forth in
full herein, with references in such Sections to “this Agreement” being deemed,
for this purpose, to be references to this Supplement and with mailed notices to
the Executive addressed to his Florida home, with a copy to Morrison, Cohen,
Singer & Weinstein LLP, 750 Lexington Avenue, New York, NY 10022, attn: Robert
M. Sedgwick, Esq. In the event of the Executive’s death, or a judicial
determination of his incapacity, references to “the Executive” in this
Supplement, and in the 1999 Agreement, shall be deemed (where appropriate) to be
references to the Executive’s estate, heirs, beneficiaries or legal
representatives. Signatures delivered by facsimile shall be deemed effective for
all purposes.

 

IN WITNESS WHEREOF, the Parties have executed this Supplement as of February 2,
2004.

 

DUKE ENERGY CORPORATION

(For itself and each of its subsidiaries and affiliates)

   

/s/    Leo Linbeck, Jr.

--------------------------------------------------------------------------------

By:

 

Leo E. Linbeck, Jr.

Title:

  Chairman, Compensation Committee of the Board of Directors

 

   

/s/    Christopher C. Rolfe

--------------------------------------------------------------------------------

By:

 

Christopher C. Rolfe

Title:

 

Vice President, Human Resources

 

THE EXECUTIVE /s/    Richard B. Priory

--------------------------------------------------------------------------------

Richard B. Priory

February 2, 2004

--------------------------------------------------------------------------------

Date

 

9